DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species E in the reply filed on March 30th, 2022 is acknowledged. Claims 1-26 are treated as withdrawn in light of applicant’s election of Species E.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it appears to be directed to a separate embodiment than the species elected (noting hinging of the hook to the base, while the presently elected species is to the cam and latch embodiment).  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27, and 30-33 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Komizo et al. (U.S. Pub. No. 20050287859); hereafter "Komizo".
Regarding claim 27, Komizo discloses (FIGS. 7-9) a slingbar (as illustrated in FIG. 7, and clarified in the abstract “the movable pressing portion presses a wire harness, which is hooked to the hook portion, against the hook portion”) comprising: a sling attachment member (As illustrated in FIGS. 7-9) comprising: a frame (32/33; FIG. 7), a portion of which defines an opening (about 33 and therein that ‘WH’ passes and 35 presses; FIG. 7), the frame and opening defining an interior of the sling attachment member (as illustrated in FIGS. 7-9); and a closure element (35; FIGS. 7-9); and an actuating mechanism (as illustrated in FIGS. 8 and 9) comprising: a cam (38a/38b); and a linkage (40; FIG. 7) arranged to be driven by the cam (As illustrated between FIGS. 8 and 9) and to operate the closure element in response to motion of the cam thereby causing the closure element to block or expose the opening (As illustrated between FIGS. 8 and 9).
Regarding claim 30, Komizo discloses (FIGS. 8 and 9) the slingbar of claim 27 comprising a cam driver (37; 38b; FIGS. 8/9) adapted to move the cam (As illustrated between FIGS. 8 and 9).
Regarding claim 31, Komizo discloses (FIGS. 8 and 9) the slingbar of claim 30 wherein the cam driver comprises: an open position corresponding to the closure element exposing the opening (as illustrated in FIG. 8), and 31a closed position corresponding to the closure element blocking the opening (As illustrated in FIG. 9), wherein the cam driver is movable between the open position and the closed position in response to weight applied to the slingbar (As illustrated between FIGS. 8 and 9).  
Regarding claim 32, Komizo discloses (FIGS. 8 and 9) the slingbar of claim 31 wherein the cam driver is biased to the open position (as illustrated in FIGS. 8) and is movable toward the closed position in response to an increase in the weight applied to the slingbar (as demonstrated between FIGS. 8 and 9).  
Regarding claim 33, Komizo discloses (FIGS. 7) the slingbar of claim 31 wherein the cam driver comprises an attachment lug (37a; FIG. 7) for attaching the slingbar to a host (abstract: “harness”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komizo in view of itself.
Regarding claim 27, Komizo discloses (FIGS. 4-6) in a first embodiment a slingbar (as illustrated in FIG. 4, and clarified in the abstract “the movable pressing portion presses a wire harness, which is hooked to the hook portion, against the hook portion”) comprising: a sling attachment member (As illustrated in FIGS. 4-6) comprising: a frame (2/3; FIG. 4), a portion of which defines an opening (about 3 and therein that ‘WH’ passes and 5 presses; FIG. 4), the frame and opening defining an interior of the sling attachment member (as illustrated in FIGS. 4-6); and a closure element (5; FIGS. 4-6); and an actuating mechanism (as illustrated between FIGS. 4-6) comprising: a linkage (10; FIGS. 4-6) arranged to be driven by the cam and to operate the closure element in response to motion of the cam thereby causing the closure element to block or expose the opening.
However, Komizo (first embodiment) does not explicitly disclose a cam, with the linkage particularly arranged to be driven by the cam, and to operate the closure element in response to motion of the cam.
Regardless, Komizo additionally teaches/discloses (FIGS. 7-9) a cam (38a/38b); and a linkage (40; FIG. 7) arranged to be driven by the cam (As illustrated between FIGS. 8 and 9) and to operate the closure element in response to motion of the cam thereby causing the closure element to block or expose the opening (As illustrated between FIGS. 8 and 9).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the cam of Komizo’s second embodiment (38a/38b; FIG. 7) into the arrangement of Komizo’s first embodiment (FIGS. 4-6). Where the results would have been predictable as Komizo is the same inventor of both embodiments and further acknowledges for the second embodiment in paragraph 0068: “Although the link member 40 of the link unit 39 is composed of two parts, the link member 40 may be composed of one part and parts being equal to and more than three.” Further, the incorporation of a cam of the second embodiment into the first embodiment will better control the lateral forces of the invention and stabilize coupling with a load therewith and prevent such forces inadvertently incurring rotation of the actuation mechanism of the first embodiment (FIGS. 4-6). Or inversely, under similar predictability, the incorporation of the three-linkage actuation system of the first embodiment into or otherwise for the second embodiment (comprising a two-linkage actuation system) would centralize the linkages and actuation mechanism more internal to the frame (as 2/3 in FIGS. 4-6 demonstrate), thereby reducing the potential for harm to individuals by preventing appendages or other portions of the user between the actuation mechanism components. The combination hereafter “Komizo Modified”. It should be understood that 11a (FIG. 6) and 38a (FIG. 9) are considered analogous between embodiments, where the combination would either modify 11a (FIG. 6) of the first embodiment to engage a cam analogous to 38a (FIG. 8) of the second embodiment, or otherwise to modify the actuation mechanism of the second embodiment (FIGs. 7-9) to use a three-linkage actuation system as the first embodiment demonstrates (FIGS. 4-6).
Regarding claim 28, Komizo Modified discloses (FIGS. 5 and 8) the slingbar of claim 27 wherein the linkage comprises a bellcrank (9; FIG. 5) comprising a follower arm (about 11a) driven by the cam (as set forth in the combination of claim 27, with engagement between the combined 11a, FIG. 4; and 38a, FIG. 8) and an output arm (correspondent and about 11b; FIG. 5) connected to the closure element (through connector link 10; FIG. 5).
Regarding claim 29, Komizo Modified discloses (FIGS. 5) the slingbar of claim 28 comprising a connector link (10; FIG. 5) that connects the output arm to the closure element (As illustrated in FIG. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning slingbars, lifting arrangements linkages thereof, actuation schemes, and locking and latching mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        /DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/9/2022